Citation Nr: 1609024	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  05-28 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for Crohn's disease, status-post bowel resection.

2.  Entitlement to a total disability rating based on individual unemployability due to the service-connected disability (TDIU).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran had active service from February 2000 to July 2000.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2004 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with the current claim.  The hearing was scheduled and subsequently held in May 2008.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the May 2012 remand directive noted that review of the record indicates that the Veteran was going through vocational rehabilitation and that the Counseling / Evaluation / Rehabilitation (CER) folder should be requested and associated with the Veteran's claims file.  While some records noting communication regarding the Veteran's vocational rehabilitation claim have been associated with the claims file since the last remand, the Veteran's CER folder has not been obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Upon remand, it should be obtained and associated with the claims file, or the Veteran should be notified in writing if it is unavailable.  

Next, the May 2012 remand directive noted that the RO/Appeals Management Center (AMC) should notify the Veteran of the unavailability of the medical records that served as the basis for any Social Security Administration (SSA) determinations.  However, the RO/AMC did not notify the Veteran of the unavailability of SSA records, but instead made another records request, which did not result in any additional medical records being found, including the outstanding exhibits used for the Veteran's SSA determination.  Upon remand, the Veteran should be notified of the unavailability of SSA records.  See Stegall, supra.

Since the claims file is being returned it should also be updated to include any recent relevant VA treatment records or private treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA Counseling/ Evaluation / Rehabilitation (CER) folder.  

If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant must be notified in accordance with 38 C.F.R. § 3.159 (2015). 

2.  Notify the Veteran of the unavailability of any additional records from SSA, to include the medical records considered by SSA.  See the August 23, 2011 reply from SSA indicating the records had been destroyed.  The notice must (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  The RO/AMC should, with appropriate authorization, obtain any updated relevant VA medical records. 

4.  Thereafter, take any additional development action that is deemed warranted and readjudicate the claims.  If the decision remains unfavorable, issue a supplemental statement of the case to the Veteran and provide an appropriate period of time for a response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




